Case 19-11294-elf       Doc 63     Filed 06/29/20 Entered 06/29/20 16:29:20              Desc Main
                                   Document      Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                           :
                                                   :
           Aliya A. Martinez                       :       Case No.: 19-11294(elf)
                                                   :
           Debtor                                  :       Chapter 13


                MOTION TO MODIFY PLAN AFTER CONFIRMATION


           The Debtor, Aliya A. Martinez, by and through her undersigned counsel, hereby

  move to modify her Chapter 13 Plan and in support thereof aver as follows:

           1.       Debtor filed a Chapter 13 Bankruptcy on or about March 3, 2019.

           2.       The Chapter 13 filing was assigned case number 19-11294(elf).

           3.       The Chapter 13 Plan was confirmed by this Honorable Court on or about

  June 18, 2019.

           4.       The Debtor believes that it is in her best financial interest to surrender her

  home known as and located at 6040 Webster Street, Philadelphia, Pennsylvania 19143.

           5.       The Debtor wishes to Modify her Chapter 13 Plan to surrender her home.

           6.       The Debtor’s proposed modified Chapter 13 Plan, attached hereto as

  “Exhibit A”, and is currently affordable by the Debtor.

                    WHEREFORE, the Debtor requests that she be permitted to modify her

  Chapter 13 Plan for the above-stated reasons.


  Dated: June 29, 2020                                     /s/Brad J. Sadek, Esq
                                                           Brad J. Sadek, Esq.
                                                           Attorney for Debtor
                                                           1315 Walnut Street, Suite #502
                                                           Philadelphia, PA 19107
